Campbell, J.,
delivered the opinion of the court.
Section 1300 of the code does not apply, except where the thing sought to be treated as the property of him who transacted business with it was in his possession in such business, with the consent of the owner. One who puts his property in the possession of another for use in his business, whereby that other is made to appear to be the OAvner, may justly be denied the right to assert his secret claim of OAvnership to such property, as against a creditor of him Avho used it in his business, and that is the provision of the statute. The appellant sold the articles to B. H. Adams, reserving title until they should be paid for. They might have been seized under execution against B. H. Adams, and held liable for his debts by § 1300; but they could not be subjected, by virtue of this section, for the debts of any person deriving title from him, and not having *237the consent of W. T. Adams, in whom the title was, to the arrangement. The evidence shows that Berg was a director of the B. H. Adams Manufacturing Co., and that the articles were purchased of the appellant by B. H. Adams individually, and it does not appear that the appellant had any dealings with the company, or any knowledge of its existence, which is the matter of dispute. It would be a perversion of justice, as well as of § 1300 of the code, to permit a defeat of the rights of the appellant by Berg.

Reversed and remanded.